Citation Nr: 0629593	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  96-48 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to a disability rating higher than 20 percent for 
the post-operative residuals of a laceration of the right 
wrist with injury of the superficial branch of the radial 
nerve.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cramp, Counsel




INTRODUCTION

The veteran served on active duty from January 1969 to July 
1970 and from March 1974 to September 1975.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.

In February 2005, the Board remanded the issue appearing on 
the title page for additional evidentiary development.  This 
case has since been returned to the Board for further 
appellate action.


REMAND

The Board instructed in its February 2005 remand that the 
veteran should be afforded a VA examination to determine the 
current degree of severity of the residuals of a laceration 
of the right wrist with injury of the superficial branch of 
the radial nerve.  An examination inquiry report shows that 
an examination was scheduled for September 8, 2005.  The 
originating agency reported in the October 2005 supplemental 
statement of the case (SSOC) that the veteran failed to 
report for the scheduled examination.  No reason was given.  

The Board notes that the examination inquiry report and the 
October 2005 SSOC show an address for the veteran in Rhodell, 
West Virginia.  However, a May 2006 letter from the Appeals 
Management Center (AMC) was sent to the veteran at an address 
in Beckley, West Virginia.  Moreover, a letter from the 
Board, dated in June 2006, and sent to the Rhodell address 
was returned as not deliverable.  

Based on a review of the claim file, it appears that the 
veteran's address was changed some time after the February 
2005 remand, but before the case was returned to the Board.  
The claim file contains no information that would enable the 
Board to conclude that the veteran actually received notice 
of the scheduled September 2005 VA examination.  The Board 
finds that a failure to receive notice of a scheduled VA 
examination constitutes good cause for failing to report.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO or the AMC should verify the 
veteran's current address.  

2.  Then, the RO or the AMC should send 
the veteran a letter providing appropriate 
notice concerning the effective-date 
element of his claim and requesting him to 
provide any pertinent evidence in his 
possession and any outstanding medical 
records, to include records of Dr. Doak, 
pertaining to treatment or evaluation of 
his right wrist disability during the 
period of this claim, or the identifying 
information and any necessary 
authorization to enable VA to obtain such 
records on his behalf.  

3.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO or the 
AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the veteran and his representative 
and request them to submit the outstanding 
evidence.

4.  Thereafter, the veteran should be 
afforded a VA examination by a physician 
with appropriate expertise to determine 
the current degree of severity of the 
residuals of a laceration of the right 
wrist with injury of the superficial 
branch of the radial nerve.  The claims 
folders must be made available and 
reviewed by the examiner.  Any indicated 
tests and studies should be performed.  
All current residuals, to include scars, 
and all resulting functional impairment 
should be identified.  In addition, the 
examiner should provide an opinion as to 
whether the radial nerve impairment is 
mild, moderate or severe, and an opinion 
concerning the impact of the disability on 
the veteran's ability to work.  The 
rationale for all opinions expressed 
should also be provided.  

In light of what appears to be a 
significant history of the veteran failing 
to report for past examinations, in 
conjunction with its notification of the 
veteran that a VA examination is being 
scheduled, the RO or the AMC should inform 
the veteran of the consequences for 
failure to report for a scheduled VA 
examination, including the possible denial 
of his claim in accordance with 38 C.F.R. 
§ 3.655 (b).  

5.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

6.  Then, the RO or the AMC should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal is not granted to 
the veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


